         Case 1:17-cv-12356-PBS Document 120 Filed 04/09/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

RICHARD LANE, RICHARD PALMER,                            )
and LEA SUTHERLAND-DOANE,                                )
as ADMIN. ESTATE OF DAVID SUTHERLAND,                    )
      Plaintiffs,                                        )
                                                         )
v.                                                       )       CIVIL ACTION NO.:
                                                         )       1:17-CV-12356-PBS
                                                         )
UNITED STATES OF AMERICA,                                )
PHILIP POWELL, and F/V FOXY LADY,                        )
      Defendants.                                        )

            DEFENDANTS’ MOTION IN LIMINE TO PRECLUDE TESTIMONY
                    FROM PLAINTIFFS’ LIABILITY EXPERT

     Now come Defendants Philip Powell and the F/V Foxy Lady (“Powell”) and move this

Honorable Court to preclude testimony from Plaintiffs’ liability expert.

     In support of the motion, Powell states that:

        (1) the expert is not qualified;
        (2) the expert has a conflict of interest, or the appearance thereof;
        (3) the expert employs no methodology to support his opinions;
        (4) the expert employs insufficient facts and data to support his opinions;
        (5) the expert based his opinions on speculation, conjecture and assumption; and,
        (6) Powell submits the attached Memorandum of Law in Support of their motion.
The Defendants, Philip Powell and the F/V Foxy Lady,
By their attorney,

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq. [BBO No.: 567133]
The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road
Canton, MA 02021-1232
781-326-1112
kgillis@subrogationattorney.com                                  Dated: April 9, 2020

                                                                                        1
        Case 1:17-cv-12356-PBS Document 120 Filed 04/09/20 Page 2 of 2



                                 Certificate of Service

I, Kevin F. Gillis, Esq., hereby certify that this document(s) filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to counsel for each party on April 9,

2020.

/s/ Kevin F. Gillis
Kevin F. Gillis, Esq.




                                                                                         2
